Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 4, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

1.    (Currently Amended) A data processing apparatus comprising:
monitor circuitry to produce local trace data indicating a behaviour of said data processing apparatus;
interface circuitry to communicate with a second data processing apparatus; and 
encoding circuitry to produce an encoded instruction that causes, when
executed on said second data processing apparatus, said local trace data to be stored in storage circuitry of said second data processing apparatus or to be output at output circuitry of said second data processing apparatus,
wherein said interface circuitry is configured to transmit said encoded instruction and said local trace data to said second data processing apparatus;
the interface circuitry is further configured to communicate with a third data processing apparatus to receive foreign trace data indicating a behavior of said third data processing apparatus; and
said encoding circuitry is adapted to produce a second encoded instruction that causes, when executed on said second data processing apparatus, said foreign trace data to be stored in said storage circuitry of said second data processing apparatus or to be output at the output circuitry of said second data processing apparatus; and
wherein said interface circuitry is configured to transmit said foreign trace data to said second data processing apparatus.

Cancel claims 3, 9-15, 18, 20, and 21.

In claim 6:
Line 1, replace “claim 5” with – claim 1 --.

19.    (Currently Amended)    A method comprising:
producing local trace data indicating a behaviour of a data processing apparatus;
communicating with a second data processing apparatus using interface circuitry; and
producing an encoded instruction that causes, when executed on said second data processing apparatus, to cause said local trace data to be stored in storage circuitry of said second data processing apparatus or to be output at output circuitry of said second data processing apparatus, wherein
said encoded instruction and said local trace data are [[is]] transmitted to said second data processing apparatus using said interface circuitry;
the interface circuitry is further configured to communicate with a third data processing apparatus to receive foreign trace data indicating a behavior of said third data processing apparatus; and
said encoding circuitry is adapted to produce a second encoded instruction that causes, when executed on said on said second data processing apparatus, ; and
wherein said interface circuitry is configured to transmit said foreign trace data to said second data processing apparatus.
	
	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a data processing apparatus comprising 
the interface circuitry is further configured to communicate with a third data processing apparatus to receive foreign trace data indicating a behaviour of said third data processing apparatus, and said encoding circuitry is adapted to produce a second encoded instruction to cause said foreign trace data to be stored in said storage circuitry of said second data processing apparatus or to be output at output circuitry of said second data processing apparatus, wherein said interface circuitry is configured to transmit said foreign trace data to said second data processing apparatus (claims 1, 19) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aphale (US 2012/0079324) discloses a method of communicating with a data processing apparatus (claim 1, lines 2-4); and said local trace data to be stored in storage circuitry of said data processing apparatus (claim 1, lines 2-4), transmitting local trace data to said data processing apparatus (claim 1, lines 7-8).
	However, Aphale does not disclose “communicating with a third data processing apparatus to receive foreign trace data indicating a behaviour of said third data processing apparatus, and said encoding circuitry is adapted to produce a second encoded instruction to cause said foreign trace data to be stored in said storage circuitry of said second data processing apparatus, wherein said interface circuitry is configured to transmit said foreign trace data to said second data processing apparatus”.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 2, 2021